      Case 4:20-cr-06002-SAB   ECF No. 132     filed 05/27/20   PageID.457 Page 1 of 3




1    Adam R. Pechtel / WSBA #43743
     Pechtel Law PLLC
2    21 N Cascade St
     Kennewick, WA 99336
3    Telephone: (509) 586-3091

4    Attorney for Defendant

5

6                          United States District Court
                         Eastern District of Washington
7                       Before the Hon. Stanley A. Bastian

8    United States of America,
                                               No. 4:20-CR-06002-SAB-4
9                                 Plaintiff,
                                               Motion to Expedite Hearing on
10   v.                                        Defendant’s Motion to Continue
                                               Pretrial, Trial, and Extend
11   Johhny Manuel Savala,                     Deadline to file Pretrial Motions

12                             Defendant.
                                               June 3, 2020 at 6:00 PM
13                                             Without oral argument

14

15        Defendant asks the court to expedite the hearing of Defendant’s

16   Motion to Continue Pretrial, Trial and Extend Deadline to File

17   Pretrial Motions, ECF No. 131. This motion comes before the court

18   pursuant to LR 7.1(h)(2(C), which states:

19          …To seek an expedited hearing on a time sensitive matter,
            the moving party must file a motion to expedite which: 1)
20          demonstrates good cause; 2) states the position of the


     Motion to Expedite - 1
      Case 4:20-cr-06002-SAB   ECF No. 132    filed 05/27/20   PageID.458 Page 2 of 3




1         opposing pro se party or counsel; and 3) sets a date of
          hearing that is not less than 7 days after the motion's
2         filing.

3      Defendant’s counsel has spoken with opposing counsel and

4    counsel for the co-defendants, who do not object to continuing the

5    pretrial conference and trial date. The date of hearing for this

6    motion is seven or more days after the motion's filing.

7    Dated: May 27, 2020                     Respectfully Submitted,

8                                            s/Adam R. Pechtel
                                             Adam R. Pechtel/ WSBA #43743
9                                            Attorney for Defendant
                                             Pechtel Law PLLC
10                                           21 N Cascade St
                                             Kennewick, WA 99336
11                                           Telephone: (509) 586-3091
                                             Email: adam@pechtellaw.com
12

13

14

15

16

17

18

19

20


     Motion to Expedite - 2
      Case 4:20-cr-06002-SAB   ECF No. 132   filed 05/27/20   PageID.459 Page 3 of 3




1                              SERVICE CERTIFICATE

2    I certify that May 27, 2020, I electronically filed the foregoing

3    Motion to Expedite with the District Court Clerk using the CM/ECF

4    System, which will send notification of such filing to the following:

5

6    Stephanie A Van Marter, Attorney for Plaintiff

7    Jeremy B. Sporn, Attorney for Co-Defendant (1).

8    Douglas E McKinley, Attorney for Co-Defendant (2).

9    Ricardo Hernandez, Attorney for Co-Defendant (5).

10

11
                                         s/Adam R. Pechtel
12                                       Adam R. Pechtel/ WSBA #43743
                                         Attorney for Defendant
13                                       Pechtel Law PLLC
                                         21 N Cascade St
14                                       Kennewick, WA 99336
                                         Telephone: (509) 586-3091
15                                       Email: adam@pechtellaw.com

16

17

18

19

20


     Motion to Expedite - 3
